SECOND DIVISION
                                MILLER, P. J.,
                           MERCIER and COOMER, JJ.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                     Please refer to the Supreme Court of Georgia Judicial
                     Emergency Order of March 14, 2020 for further
                     information at (https://www.gaappeals.us/rules).


                                                                       April 20, 2020




In the Court of Appeals of Georgia
 A20A0542. WRICE v. THE STATE.

      MERCIER, Judge.

      A jury found Christopher John Wrice guilty of enticing a child for indecent

purposes, aggravated sodomy, aggravated child molestation, and cruelty to children

in the first degree. He now appeals from the denial of his motion for new trial,

arguing that the trial court erred in admitting prior act evidence and his statement to

police. We affirm.

      Viewed in the light most favorable to the jury’s verdict, the evidence showed

that Wrice lived with his mother, who would sometimes babysit the seven-year-old

victim. On two occasions in the early summer of 2016, Wrice placed his penis inside

the victim’s anus, telling him that it was a thermometer. The victim testified that it

felt “negative” and “bad” and in his forensic interview he stated that it hurt. On one
of the two occasions, Wrice took the victim into Wrice’s mother’s bedroom because

the door to Wrice’s room would not lock. Once inside the room, Wrice placed an

“army” scarf over the victim’s eyes, but the victim saw Wrice’s penis and that he was

wearing striped underwear.

      In September 2016, the victim told his older sister, and later his mother, what

Wrice had done. The police asked Wrice to come to the police station for an

interview. Wrice waived his Miranda rights and agreed to speak with police. He

denied any inappropriate contact with the victim, but admitted that he owned striped

underwear and a green bandana, and that his bedroom door would not lock. During

a search of Wrice’s home, police recovered striped underwear and confirmed that

Wrice’s bedroom door was attached in a way that made the lock inoperable.

      The trial court also allowed prior act evidence pursuant to OCGA § 24-4-414.

The State presented evidence that Wrice had pled guilty under a federal indictment

to possession of child pornography and distribution of child pornography.

      A jury found Wrice guilty of enticing a child for indecent purposes, aggravated

sodomy,1 aggravated child molestation, and cruelty to children in the first degree. .

The trial court denied his motion for new trial, and this appeal followed.

      1
          The aggravated sodomy count was merged for sentencing.

                                         2
      1. In two enumerations, Wrice complains that the trial court erred in admitting

evidence of his federal convictions. The trial court allowed the admission of those

convictions, entered about a year prior to the start of trial in this case, and the

testimony of two Homeland Security agents who conducted the investigation

resulting in his arrest in that case. The agents testified that they discovered that Wrice

possessed on his computer and shared through the Internet images of young boys

engaged in sexually explicit acts. Wrice pled guilty to one count of distribution of

child pornography (18 USC § 2252 (a) (2)) and one count of possession of child

pornography (18 USC § 2252 (a) (4) (B)).

      OCGA § 24-4-414 (a) provides: “In a criminal proceeding in which the accused

is accused of an offense of child molestation, evidence of the accused’s commission

of another offense of child molestation shall be admissible and may be considered for

its bearing on any matter to which it is relevant.” Another “offense of child

molestation” includes conduct that would constitute possession or distribution of

child pornography in violation of OCGA § 16-12-100 (b) (5) and (b) (8).

      OCGA § 24-4-414 creates “a ‘rule of inclusion,’ thus providing a strong

presumption in favor of admissibility by explaining that such evidence ‘shall be

admissible.’” McAllister v. State, 351 Ga. App. 76, 80 (1) (830 SE2d 443) (2019)

                                            3
(citations omitted; emphasis in original). However, evidence that is admissible under

this rule may still be excluded under OCGA § 24-4-403 “if its probative value is

substantially outweighed by the danger of unfair prejudice, confusion of the issues,

or misleading the jury or by considerations of undue delay, waste of time, or needless

presentation of cumulative evidence.” Dixon v. State, 350 Ga. App. 211, 213 (1) (828

SE2d 427) (2019). This Court will not disturb a trial court’s ruling to admit other acts

evidence absent an abuse of discretion. Chitwood v. State, 352 Ga. App. 218, 224 (3)

(a) (834 SE2d 334) (2019).

      Although Wrice enumerates as error the court’s “granting [of] the State’s intent

to present evidence of other acts pursuant to” OCGA § 24-4-414, he does not argue

that the evidence does not qualify as “another offense of child molestation” under that

Code section. Rather, he argues that the State may not introduce character evidence

if its only objective is to demonstrate his propensity to commit the acts against the

victim. However, “the State can seek to admit evidence under [OCGA § 24-4-414]

for any relevant purpose, including propensity.” Dixon, supra, 350 Ga. App. at 213

(1) (citations and punctuation omitted).

      Wrice also complains of the trial court’s ruling under the balancing test of

OCGA § 24-4-403. He asserts that the prejudicial impact of the evidence made it

                                           4
impossible for him to have a fair trial. As the trial court concluded, however, “the

prejudicial impact of evidence of these types of similar transactions in child

molestation cases is generally considered to be outweighed by its probative value in

demonstrating an accused’s disposition toward committing a molestation.” State v.

McPherson, 341 Ga. App. 870, 876 (1) (800 SE2d 389) (2017). Further,

      we must be mindful that the exclusion of relevant evidence under
      OCGA § 24-4-403 is an extraordinary remedy which should be used
      only sparingly, since it permits the trial court to exclude concededly
      probative evidence. Thus, we look at the evidence in the light most
      favorable to its admission, maximizing its probative value and
      minimizing its undue prejudicial impact.


McAllister, supra, 351 Ga. App. at 82 (1).

      Wrice’s mother testified that the victim never complained about “anything

hurting” during the time she babysat him, and never observed him in distress. She

also admitting telling detectives that the victim is “a liar” because all of the doors in

her home had working locks. During closing argument, defense counsel asserted that

there were inconsistencies in the victim’s testimony and that the accusation against

Wrice was not made until September. The State therefore had a need for the evidence

based upon the victim’s delayed outcry and Wrice’s attack on the victim’s credibility.


                                           5
Under these circumstances, the trial court was authorized to conclude that Wrice’s

federal convictions for possession and distribution of child pornography was “not

unfairly prejudicial.” McAllister, supra, 351 Ga. App. at 84-85 (1) (c) (“It is true, of

course, that when the defendant seeks to attack a victim’s credibility, the State has an

increased need to introduce evidence of prior acts.”). See also Holzheuser v. State,

351 Ga. App. 286, 291 (1) (a) (iii) (828 SE2d 664) (2019) (admission by defendant

that he had viewed child pornography on his phone and that search terms and URLs

on the phone revealed sexually suggestive images of young girls, were relevant to

defendant’s intent to molest young female victim and did not present a risk of undue

prejudice); Dixon v. State, 341 Ga. App. 255, 262 (1) (b) (800 SE2d 11) (2017)

(“[T]he State’s need for the evidence was great based upon [defendant]’s attacks on

the victim’s credibility, the lack of any physical evidence, and the victim’s delayed

outcry.”).

      2. Wrice challenges the admission of his statement to police. The trial court

allowed this evidence after a Jackson-Denno hearing at which the detective who

conducted Wrice’s interview testified. In deciding the admissibility of Wrice’s

statements,



                                           6
      the trial court was required to consider the totality of the circumstances
      and determine, by a preponderance of the evidence, whether the
      statements were knowingly and voluntarily given. On appeal, we accept
      the trial court’s findings of fact and credibility determinations unless
      they are clearly erroneous; but where controlling facts are not in dispute,
      such as those facts discernible from a videotape, our review is de novo.


Norris v. State, 302 Ga. 802, 804 (II) (809 SE2d 752) (2018).

      Wrice argues that there was no evidence introduced to show his background,

education, competency, or state of mind at the time he made the statement to police.

The detective testified that he did not recall his notations regarding Wrice’s education

or age, but that he had no concerns about Wrice’s level of education, intellect, or

ability to understand the questions he planned to ask. The detective explained that he

and Wrice discussed Wrice’s hobbies, place of employment, and the fact that he had

studied a foreign language. In finding that Wrice’s statement was freely and

voluntarily given, the trial court found that the detectives’s “communication with

[Wrice] showed an understanding and that there were no concerns with regard to

intellect.” Wrice has pointed to nothing in the record to show that his level of

education or intellect required a finding that his statement was not knowingly and




                                           7
voluntarily given. Based upon the evidence presented,2 we cannot say that the trial

court clearly erred in finding that his statement was knowingly and voluntarily given.

See Hopwood v. State, 307 Ga. 305, 306 (2) (835 SE2d 627) (2019) (court did not err

in admitting defendant’s statement to police where record did not show she suffered

from any mental incapacity at the time she made the statement); Palmer v. State, 277

Ga. 124, 125 (2) (586 SE2d 1) (2003) (court did not err in admitting defendant’s

statements to police where, although defendant pointed to evidence that he had been

in special education classes since childhood, spent time in mental institutions, and

suffered from a psychotic disorder, other evidence showed that his illness was

controlled by medication and that he was mentally competent when he gave

statements to police).

      Judgment affirmed. Miller, P. J., and Coomer, J., concur.




      2
        We note that the video recording of Wrice’s interview with police reveals no
issue regarding his intellect or competency.

                                          8